DETAILED ACTION
The present office action is in response to claims filed on 06/08/2020.  Claims 1 – 20 are currently pending in the application.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Objections
Claims 1, 3, 6, 7, 8, 11, 13, 14, 15, 16, 17, 18, 19, and 20 are objected to because of the following informalities:
Claim 1 recites “air” in line 8.  Antecedent basis for “air” was previously established in line 6.  
To overcome this objection, the Examiner recommends amending “air” in line 8 to recite “the air”.
Claim 1 recites “air” in line 10.  Antecedent basis for “air” was previously established in line 6.  
To overcome this objection, the Examiner recommends amending “air” in line 10 to recite “the air”.
Claim 1 recites “air” in line 11.  Antecedent basis for “air” was previously established in line 6.  
To overcome this objection, the Examiner recommends amending “air” in line 11 to recite “the air”.
Claim 1 recites “a pivoting assembly” in line 13.  Antecedent basis for “a pivoting assembly” was previously established in line 1. 
To overcome this objection, the Examiner recommends amending “a pivoting assembly” in line 13 to recite “the pivoting assembly”.  
Claim 1 recites “air” in line 13.  Antecedent basis for “air” was previously established in line 6.  
To overcome this objection, the Examiner recommends amending “air” in line 13 to recite “the air”.
Claim 1 recites “air” in line 14.  Antecedent basis for “air” was previously established in line 6.  
To overcome this objection, the Examiner recommends amending “air” in line 14 to recite “the air”.
Claim 1 recites “the flow of air” in line 16.  There is lack of antecedent basis for “the flow”.  Antecedent basis for “air” was previously established in line 6.  
To overcome this objection, the Examiner recommends amending “the flow of air” in line 16 to recite “a flow of the air”. 
Claim 3 recites “air” in line 1.  Antecedent basis for “air” was previously established in line 6 of Claim 1, from which Claim 3 depends..  
To overcome this objection, the Examiner recommends amending “air” in line 1 to recite “the air”.
Claim 6 recites “air” in line 2.  Antecedent basis for “air” was previously established in line 6 of Claim 1, from which Claim 6 depends..  
To overcome this objection, the Examiner recommends amending “air” in line 2 to recite “the air”.
Claim 7 recites “the flow of air” in line 1, which should recite “the flow of the air” for proper antecedent basis. 
Claim 8 recites “the flow of air” in line 2, which should recite “the flow of the air” for proper antecedent basis. 
Claim 11 recites “the flow of air” in line 2, which should recite “the flow of the air” for proper antecedent basis. 
Claim 13 recites “air” in line 2.  Antecedent basis for “air” was previously established in line 6 of Claim 1, from which Claim 13 depends..  
To overcome this objection, the Examiner recommends amending “air” in line 2 to recite “the air”.
Claim 14 recites “air” in line 2.  Antecedent basis for “air” was previously established in line 6 of Claim 1, from which Claim 14 depends..  
To overcome this objection, the Examiner recommends amending “air” in line 2 to recite “the air”.
Claim 15 recites “a rail” in line 1, which should recite “a rail of the pair of spaced apart rails” for proper antecedent basis.
Claim 16, lines 1-2 recite “the pair of rails includes a top rail and a bottom rail and the passage is disposed in the bottom rail”, which should recite “the pair of spaced apart rails includes a top rail and a bottom rail and the rail in which the passage is disposed is the bottom rail” for proper antecedent basis. 
Claim 17 recites “air” in line 2.  Antecedent basis for “air” was previously established in line 6 of Claim 1, from which Claim 17 depends..  
To overcome this objection, the Examiner recommends amending “air” in line 2 to recite “the air”.
Claim 18 recites “the flow of air” in line 1, which should recite “the flow of the air” for proper antecedent basis. 
Claim 19 recites “air” in line 2.  Antecedent basis for “air” was previously established in line 6 of Claim 1, from which Claim 19 depends..  
To overcome this objection, the Examiner recommends amending “air” in line 2 to recite “the air”.
Claim 20 recites “the flow of air” in line 2, which should recite “the flow of the air” for proper antecedent basis. 
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “pivoting assembly” in claim 1 and “elements” in claim 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
Paragraph 0001 recites "a pivoting assembly, including a filter and a fan".  Therefore, the Examiner interprets "pivoting assembly" in claim 1 to include a filter and a fan.  
Paragraph 0067 recites “the damper actuators 52 and 102 are controlled by electronic elements located in a housing 114 in a chamber”.  Therefore, the Examiner interprets “elements” in claim 10 to be electrical elements.  
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

The Examiner notes, to overcome the 35 U.S.C. 112(f) interpretation of “pivoting assembly” in Claim 1, lines 13 should be amended accordingly:
wherein the pivoting assembly through which the air flows is disposed in the passage; wherein the pivoting assembly comprises:

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 10, 11, 12, 13, 19, and 20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 10 recites “elements for controlling the actuator” in line 1.   This yields the claim indefinite, because one of ordinary skill cannot determine the metes and bounds of “elements”.   
In the Applicant’s Specification, Paragraph 0067 recites “the damper actuators 52 and 102 are controlled by electronic elements located in a housing 114 in a chamber”.  Figure 1 illustrates housing 114 as a box without any electrical elements running between actuator 52 and housing 114.  Do the electrical elements include a motor (it is noted actuator 52 is illustrated as a mechanical lever)?  Are the elements wired to actuator 52 or wireless?  Do the electrical elements include a controller and/or a sensor?
Because “elements” is interpreted under 35 U.S.C. 112(f) above and the specification does not further detail or describe the “electrical elements” for controlling the actuator, this limitation is indefinite.  
Claim 11 is rejected for its dependency on Claim 10. 
Claim 12 recites “which includes a bump out portion and the damper and the actuator are disposed in the bump out portion” in lines 1-2.  This yields the claim indefinite, because one of ordinary skill cannot determine which component includes the bump out portion.  
Does the ventilator door include a bump out portion?  Or, does the pivoting assembly include a bump out portion?  
Since claim reads “The door of claim 9 which includes a bump out portion”, the Examiner interprets the bump out portion to be a part of the door for purposes of examination. 
Claim 13 recites “is in the bump out portion” in line 2.  Claim 13 depends from Claim 1.  There is insufficient antecedent basis for “the bump out portion” in line 2.
Antecedent basis for “a bump out portion” is established in Claim 12.  
Therefore, it is unclear if this issue is an antecedent basis issue (and should be interpreted as “is in a bump out portion”) or if this issue is a dependency issue (and should be interpreted as depending from Claim 12 and not Claim 1).
For purposes of examination, the Examiner interprets this as a dependency issue and is interprets Claim 13 to depend from Claim 12 (“The door of claim 12 in which” ).
Claim 19 recites “the plurality of openings in the inside skin” in line 2.  Claim 19 depends from Claim 18.  Claim 18 depends from Claim 1.  There is insufficient antecedent basis for this limitation in the claim.
Antecedent basis for “a plurality of openings in the inside skin” is established in Claim 17.  
Therefore, it is unclear if this issue is an antecedent basis issue (and should be interpreted as “a plurality of openings in the inside skin”) or if this issue is a dependency issue (and should be interpreted as Claim 18 depending from Claim 17 and not Claim 1).
For purposes of examination, the Examiner interprets this as a dependency issue and interprets Claim 18 to depend from Claim 17 (re: 18. “The door of claim 17 in which” ).
Claim 20 is rejected for its dependency on Claim 20.
Appropriate action is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, 6, 7, 8, 9, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Geremia, SR. et al. (U.S. Pre-Grant Publication No. 2010/0197214) in view of Peak (U.S. Patent No. 6,558,247).
Regarding Claim 1, Geremia shows (Figure 2): 
A ventilated door (“standard hinged door that leads to the exterior of a residence”, Paragraph 0045) with (“the slider vent 200 can be adapted to be built directly into a standard hinged door that leads to the exterior of a residence.  The door would be modified or built to fit the slider vent 200 into the door itself”, Paragraph 0045) an assembly (200) comprising in combination:
 a frame (the door frame in which the standard hinged door is attached) including a pair of spaced apart stiles (the left and right vertical side walls of the door frame) and a pair of spaced apart rails (the top and bottom horizontal walls of the door frame) secured to (the left and right vertical side walls are secured to the top and bottom horizontal walls to form the door frame) the pair of spaced apart stiles (the left and right vertical side walls of the door frame);
an outside skin (the exterior surface of the standard hinged door) secured to (via hinges) the frame (the door frame in which the standard hinged door is attached);
an inside skin (the interior surface of the standard hinged door) secured to (via hinges) to the frame (the door frame in which the standard hinged door is attached); 
an opening (the opening in the exterior surface of the standard hinged door in which 255 would be positioned; “the door would be modified or built to fit the slider vent 200 into the door itself”, Paragraph 0045) through which air (outside air entering through 265) flows into (via 265) the door (“standard hinged door that leads to the exterior of a residence”, Paragraph 0045) is located through the outside skin (the exterior surface of the standard hinged door);
an opening (the opening in the interior surface of the standard hinged door in which 250 would be positioned; “the door would be modified or built to fit the slider vent 200 into the door itself”, Paragraph 0045) in the inside skin (the interior surface of the standard hinged door) through which the air (outside air entering through 265) flows outwardly (via 260) through the door (“standard hinged door that leads to the exterior of a residence”, Paragraph 0045);
a passage (the passage from the opening in the exterior surface of the door to the opening in the interior surface of the door in which 200 is located; “the door would be modified or built to fit the slider vent 200 into the door itself”, Paragraph 0045) in the door (“standard hinged door that leads to the exterior of a residence”, Paragraph 0045) extending between the opening (the opening in the exterior surface of the standard hinged door in which 255 would be positioned; “the door would be modified or built to fit the slider vent 200 into the door itself”, Paragraph 0045) through which the air (outside air entering through 265) flows into (via 265) the door (“standard hinged door that leads to the exterior of a residence”, Paragraph 0045) and the opening (the opening in the interior surface of the standard hinged door in which 250 would be positioned; “the door would be modified or built to fit the slider vent 200 into the door itself”, Paragraph 0045) in the inside skin (the interior surface of the standard hinged door) through which the air (outside air entering through 265) flows outwardly (via 260) through the door (“standard hinged door that leads to the exterior of a residence”, Paragraph 0045);
the assembly (200) through which (from 265 to 260) the air (outside air entering through 265) flows disposed in (“the slider vent 200 can be adapted to be built directly into a standard hinged door that leads to the exterior of a residence.  The door would be modified or built to fit the slider vent 200 into the door itself”, Paragraph 0045) the passage (the passage from the opening in the exterior surface of the door to the opening in the interior surface of the door in which 200 is located; “the door would be modified or built to fit the slider vent 200 into the door itself”, Paragraph 0045);
at least a single filter (“an optional air filter, not shown, may be included within the slider vent 200”, Paragraph 0040) in the assembly (200) for filtering (“the slider vent 200 may include a HEPA filter to remove undesirable particulates in the air, particularly if slider vent 200 is used to bring in exterior air into the interior of the dwelling”, Paragraph 0040) the air (outside air entering through 265) flowing through (from 265 to 260) the assembly (200); and
a fan (230) for providing (by creating a pressure differential through 200) a flow (the flow of outside air through 200) of the air (outside air entering through 265) through the door (“standard hinged door that leads to the exterior of a residence”, Paragraph 0045).
However, Geremia lacks showing the assembly is a pivoting assembly.
In the same field of endeavor of a door ventilator (see Col. 1, lines 30-39), Peak teaches (Figures 2, 5, and 7):
It is known in art to provide a pivoting assembly (10; as illustrated in Figure 7, the assembly pivots to access the filter) located in a door (“door assembly”, Col. 5, line 41), wherein the pivoting assembly (10) comprises at least a single filter (120) in the pivoting assembly (10). 
Further, “the filter may be removed from the body while the ventilator is in situ in a door assembly, which is a considerable advance”, Col. 1, lines 50-52.  “This enables the filter to be easily cleaned or replaced when servicing is desirable”, Col. 1, lines 44-45.  
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the assembly shown by Geremia to be pivotable, as taught by Peak, to allow the filter to be removed from the body for cleaning or replacement when service is desired after the ventilator is installed in the door assembly.  

Regarding Claim 2, the combination of Geremia (Figure 2) and Peak (Figures 2, 5, and 7) teaches:
The pivoting assembly (Geremia: 200, modified using the teachings of Peak to pivot in Claim 1 above) pivots (see Peak Figure 7) on (Geremia: via the attachment of the door to the frame via the door hinges, 200 pivots on the door frame) the frame (Geremia: the door frame in which the standard hinged door is attached).

Regarding Claim 4, Geremia shows (Figure 2):
The fan (230) is disposed in (as illustrated in Figure 2) a fan housing (fan housing formed between 255 and 210, as illustrated in Figure 2). 

Regarding Claim 5, the combination of Geremia (Figure 2) and Peak (Figures 2, 5, and 7) teaches:
The fan housing (fan housing formed between 255 and 210, as illustrated in Figure 2) is disposed in (as illustrated in Figure 2) the pivoting assembly (Geremia: 200, modified using the teachings of Peak to pivot in Claim 1 above).

Regarding Claim 6, the combination of Geremia (Figure 2) and Peak (Figures 2, 5, and 7) teaches:
A restrictor (Geremia: opening in 210 that corresponds with 260) in the fan housing (Geremia: fan housing formed between 255 and 210, as illustrated in Figure 2) for controlling (Geremia: 210 controls the flow from 265 to 260 and vice versa) the air (Geremia: outside air entering through 265) flows outwardly Geremia: (via 260) through the opening (Geremia: the opening in the interior surface of the standard hinged door in which 250 would be positioned; “the door would be modified or built to fit the slider vent 200 into the door itself”, Paragraph 0045) in the inside skin (Geremia: the interior surface of the standard hinged door).

Regarding Claim 7, Geremia shows (Figure 2):
A damper (“vents 265 are adjustable to direct air flow and to keep small insects and pests from entering the residences while the fans are not in operation.  For example, vents 265 can be opened via a mechanical lever”, Paragraph 0033; therefore, the vent vanes in 265 are a damper that open and close the opening via a mechanical lever) for controlling (via the position of the vent vanes) the flow (the flow of outside air through 200) of the air (outside air entering through 265) through the passage (the passage from the opening in the exterior surface of the door to the opening in the interior surface of the door in which 200 is located; “the door would be modified or built to fit the slider vent 200 into the door itself”, Paragraph 0045).

Regarding Claim 8, Geremia shows (Figure 2):
An actuator (“vents 265 can be opened via a mechanical lever”, Paragraph 0033; therefore, the mechanical lever is an actuator that opens and closes the vents) for moving the damper (“vents 265 are adjustable to direct air flow and to keep small insects and pests from entering the residences while the fans are not in operation.  For example, vents 265 can be opened via a mechanical lever”, Paragraph 0033; therefore, the vent vanes in 265 are a damper that open and close the opening via a mechanical lever) for controlling (via the position of the vent vanes) the flow (the flow of outside air through 200) of the air (outside air entering through 265) through the passage (the passage from the opening in the exterior surface of the door to the opening in the interior surface of the door in which 200 is located; “the door would be modified or built to fit the slider vent 200 into the door itself”, Paragraph 0045).

Regarding Claim 9, the combination of Geremia (Figure 2) and Peak (Figures 2, 5, and 7) teaches:
The damper (Geremia: “vents 265 are adjustable to direct air flow and to keep small insects and pests from entering the residences while the fans are not in operation.  For example, vents 265 can be opened via a mechanical lever”, Paragraph 0033; therefore, the vent vanes in 265 are a damper that open and close the opening via a mechanical lever) and the actuator (Geremia: “vents 265 can be opened via a mechanical lever”, Paragraph 0033; therefore, the mechanical lever is an actuator that opens and closes the vents) are disposed in (as illustrated in Figure 2) the pivoting assembly (Geremia: 200, modified using the teachings of Peak to pivot in Claim 1 above).

Regarding Claim 14, Geremia shows (Figure 2):
The opening (the opening in the exterior surface of the standard hinged door in which 255 would be positioned; “the door would be modified or built to fit the slider vent 200 into the door itself”, Paragraph 0045) through which the air (outside air entering through 265) flows into (via 265) the door (“standard hinged door that leads to the exterior of a residence”, Paragraph 0045) is located in the outside skin (the exterior surface of the standard hinged door).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Geremia, SR. et al. (U.S. Pre-Grant Publication No. 2010/0197214) and of Peak (U.S. Patent No. 6,558,247), as recited in Claim 1 above, further in view of Murray (U.S. Patent No. 1,939,312).
Regarding Claim 3, Geremia shows (Figure 2):
The opening (the opening in the exterior surface of the standard hinged door in which 255 would be positioned; “the door would be modified or built to fit the slider vent 200 into the door itself”, Paragraph 0045) through which air (outside air entering through 265) flows into (via 265) the door (“standard hinged door that leads to the exterior of a residence”, Paragraph 0045).
However, Geremia lacks showing a screen is provided at the opening.
In the same field of endeavor of a door ventilator (title), Murray teaches (Figure 7):
It is known to install a screen (screen mesh 33) in an opening (as illustrated in Figure 7, 33 covers the opening in the door) through which air (exterior air flowing through the door) flows into the door (door illustrated in Figure 7).
Further, “the screen prevents insects or the like from passing through the door”, Page 2, line 83—86.
 It would have been obvious to one having ordinary skill in the art at the time of filing to modify the opening through which air flow into the door shown by Geremia to include a screen provided at the opening, as taught by Murray, to prevent insects and the like from passing through the door. 

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Geremia, SR. et al. (U.S. Pre-Grant Publication No. 2010/0197214) and of Peak (U.S. Patent No. 6,558,247), as recited in Claim 9 above, further in view of Wang (U.S. Patent No. 9,739,500).
Regarding Claim 10, Geremia shows (Figure 2):
The actuator (“vents 265 can be opened via a mechanical lever”, Paragraph 0033; therefore, the mechanical lever is an actuator that opens and closes the vents) for controlling the damper (“vents 265 are adjustable to direct air flow and to keep small insects and pests from entering the residences while the fans are not in operation.  For example, vents 265 can be opened via a mechanical lever”, Paragraph 0033; therefore, the vent vanes in 265 are a damper that open and close the opening via a mechanical lever).
However, Geremia lacks showing elements [interpreted under 35  U.S.C. 112(f) above as electrical elements] for controlling the actuator.
In the same field of invention of an exterior opening ventilator (title), Wang teaches (Figures 1 and 2):
It is known in the art to control a damper (119 and 121) in the ventilator (100) with electrical elements (“actuator, such as a motor, for operatively driving covers 119 and 121”, Col. 3, lines 57-63; “a controller for controlling the actuator and a sensor coupled to the controller to transmit a sensed condition”, Col. 4, lines 55-67).
Further, “with the actuator, the air purification apparatus can be automatically switched to operate under different modes”, Col. 2, liens 29-31.
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the damper and mechanical actuator shown by Geremia to be controlled by elements, such as an actuator, controller, and sensor, as taught by Wang, to allow the door ventilator to be automatically switched to operate under different operation modes.  

Regarding Claim 11, the combination of Geremia (Figure 2), Peak (Figure Figures 2, 5, and 7), and Wang (Figures 1 and 2) teaches:
The fan (Geremia: 230) is actuated (in combination, Wang’s controller would control operation of both the damper and the fan) in response to movement (in combination, Geremia’s controller would activate Geremia’s fan 230 only after the appropriate damper for the operation mode is opened.  If the fan was operated first before the appropriate damper was actuated, the pressure within the ventilator created by the operating fan may prevent the damper from opening) of the damper (Geremia: “vents 265 are adjustable to direct air flow and to keep small insects and pests from entering the residences while the fans are not in operation.  For example, vents 265 can be opened via a mechanical lever”, Paragraph 0033; therefore, the vent vanes in 265 are a damper that open and close the opening) to provide the flow (Geremia: the flow of outside air through 200) of the air (Geremia: outside air entering through 265) through the door (Geremia: “standard hinged door that leads to the exterior of a residence”, Paragraph 0045).

Allowable Subject Matter
Claims 12 and 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding Claim 12, the combination of Geremia and Peak teaches the claimed invention except the door includes a bump out portion (as interpreted by the Examiner under 35. U.S.C. 112(b) above), wherein the damper and the actuator are disposed in the bump out portion of the door.   The prior art does not teach or suggest modifying Geremia’s standard door to include a bump out portion, wherein the damper and the actuator are disposed within the bump out section of the door.  
Claim 13 would be allowable for its dependency on Claim 12, as interpreted by the Examiner under 35 U.S.C. 112(b). 
Claims 15, 16, 17, 18, 19, and 20 would be allowable if rewritten to overcome the claim objections set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding Claim 15, the combination of Geremia and Peak teaches the passage is located through the door. However, the prior art does not teach or suggest modifying the passage through Geremia’s standard door to be located in a rail of the pair of spaced apart rails that are secured to the pair of spaced apart stiles, wherein the opening through which the air flows into the door is located in either the outside skin or adjacent to the outside skin, and the opening through which the air flows outwardly through the door is located in the inside skin. 
Claim 16 would be allowable for its dependency on Claim 15. 
Regarding Claim 17, Geremia teaches “the slider vent 200 can be adapted to be built directly into a standard hinged door that leads to the exterior of a residence.  The door would be modified or built to fit the slider vent 200 into the door itself” in Paragraph 0045.  In building the vent directly into the door, there is one opening in the inside skin to accommodate the vent assembly.  The prior art does not teach or suggest modifying the construction of Geremia’s slider vent 200 or its installation in the door to provide a plurality of openings in the inside skin through which the air flows outwardly through the door. 
Claims 18 – 20 would be allowable for their dependency on Claim 17, as interpreted under 35 U.S.C. 112(b) above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is provided in the Notice of References Cited.
Crittenden (U.S. Patent No. 10,012,408) teaches a door ventilator installed in a door with a damper and a heat sink (see Figures 2 and 4). 
Bordin (U.S. Patent No. 8,246,703) teaches a door air ventilation system (see Figure 7).
O’Brein (U.S. Patent No. 3,094,058) teaches a ventilator installed in a window (see Figure 1). 
Hamilton (U.S. Patent No. 4,957,038) teaches a door ventilator (see Figure 1). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA K TIGHE whose telephone number is (571)272-9476.  The examiner can normally be reached on Monday - Friday 8:00 - 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571)270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/D. T./
Examiner, Art Unit 3762
04/06/2022

/EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762